          Case 5:19-cv-05885-JFL Document 26 Filed 07/22/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DOE,                           :
                  Plaintiff,        :
                                    :
             v.                     :                         No. 5:19-cv-5885
                                    :
MEGAN J. BRENNA, U.S. POSTMASTER :
GENERAL, UNITED STATES POSTAL :
SERVICE, et al.,                     :
                  Defendants.        :
____________________________________

                                            ORDER

        AND NOW, this 22nd day of July, 2020, upon consideration of (1) the Court’s previous
Opinion and Order permitting the plaintiff to proceed anonymously on a conditional basis, see
ECF Nos. 17-18; (2) the absence of any information accessible to the Court that would make the
plaintiff’s identity known to the Court; and (3) the Court’s—and only the Court’s—need to be
made aware of the plaintiff’s identity to fulfill its ethical obligations; IT IS HEREBY
ORDERED THAT:
        Plaintiff’s counsel shall, forthwith, forward to the Chambers of the undersigned an
unredacted copy of the operative pleading in this matter, which shall clearly identify the plaintiff
by name and address. This document will be kept secure and confidential in the Court’s case
file.


                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.____________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 1
                                              072220
